DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this Application is a national stage entry of PCT/US2017/054940 filed 3 October 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 May 2019 and 18 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 3, 4, 5, 16, 17 and 20 are objected to because of the following informalities:  
Claim 3 recites the limitation "the timestamp" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim should be dependent on claim 2.

Claim 5 recites the limitation "the timestamp" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim should be dependent on claim 2.
Claim 16 recites the limitation "the timestamp" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim should be dependent on claim 15.
Claim 17 recites the limitation "the timestamp" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim should be dependent on claim 15.
Claim 20 recites the limitation "the media consumption duration" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim should be dependent on claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while claim 1 is directed towards a system, it is noted that the use of the word “system” does not inherently mean that the claim is directed towards a machine or article of manufacture.  The system comprises a data processing system comprising a digital assistant component, a natural language processor component and a query generator component.  The system and the components can be interpreted as comprising entirely of software per se according to one of ordinary skill in the art and based on the specification. Therefore, the claim language fails to provide the necessary hardware required for the claim to fall within the statutory category of a system.
According to MPEP 2106.03:    
Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. 

Since claims 2-13 are dependent on claim 1 and fail to overcome the deficiencies of claim 1, the claims are rejected on the same grounds as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 10,572,476 to Skinder in view of US PGPub 2019/0340564 to Holmquist et al (hereafter Holmquist).

Referring to claim 1, Skinder discloses a system for data structure queries to manage loading time of multimedia content, comprising: 
a data processing system [digital assistant system 300] comprising a digital assistant component [digital assistant 326] executed by one or more processors (see Fig 3A and associated text of Fig 3A starting column 9, lines 23); 
a natural language processor component [combination of STT processing module 330 and natural language processing Module 332] of the digital assistant component (see Fig 3A) to: 
receive, via an interface [interface module 322] of the data processing system, data packets comprising an input audio signal [commands and/or detected by a sensor [microphone] of a computing device [user device] (see Fig 1; Fig 3A; column 10, lines 52-55; and column 11, lines 31-36); 
parse the input audio signal [speech input] to identify a request (see column 11, line 55 – column 12, line 6 and column 12, lines 12-30 – The speech-to-text processing module 330 receives speech input (e.g., a user utterance captured in a voice recording) through I/O processing module 328. The speech-to-text processing module 330 uses various acoustic and language models to recognize the speech input as a sequence of phenomes, and ultimately, a sequence of words or tokens.); 
a query generator [modules of the digital assistant] component of the digital assistant to: 
identify, responsive to the request, a quantized day value and a quantized time value corresponding to the request (see column 17, line 58 – column 18, line 12 and column 23, line 64 – column 24, line 19 and column 27, lines 3-27 – the time window includes a time and a day); 
retrieve via a lookup in a data structure [calendar/schedule] one or more values for each a plurality of signals for the quantized day value and the quantized time value (see column 27, line 28 – column 28, line 25 and Fig 4A, steps 404-410 – retrieving which schedule items are particularly relevant to the search request); 
generate a query with the one or more values for each of the plurality of signals retrieved (see column 15, lines 26-57; column 29, line 40 – column 30, line 32; and Fig 4A, item 420 – augment the search request based on information contained in at least one of the identified schedule items); 
apply the query to a multimedia content data structure [selection domain] to identify, in response to the query, a plurality of multimedia content items that match the plurality of signals (column 2, lines 1-12 and Fig 4A, step 424); and 
the data processing system to provide, to the computing device, for presentation via a graphical user interface rendered by the computing device, an indication of the plurality of multimedia content items [movies for example] that match the one or more values for each of the plurality of signals for the quantized day value and the quantized time value retrieved (see 4A, step 426; column 19, lines 52-61; and column 21, lines 12-33 – present the search results to the user).
Skinder teaches using the quantized day and time value to retrieve information from a schedule.  Therefore, Skinder fails to explicitly teach a multi-dimensional matrix structure.  Holmquist teaches tracking and storing information, including the concept of 
a multi-dimensional matrix data structure [utilization table 1406] with the quantized day value [days of the week] and quantized time value [times of day], one or more values for each a plurality of signals for the quantized day value and the quantized time value, a first dimension of the multi-dimensional matrix data structure having quantized days [days of the week] and a second dimension of the multi-dimensional matrix data structure having quantized times [times of day] (see [0159]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the matrix data structure of Holmquist to store the schedule data of Skinder and then to retrieve the data of Skinder from the matrix.  One would have been motivated to do so in order to provide a system in which user intent can be quickly retrieved to augment a search since a matrix is a structure that can provide a quick manner in which for the information about a user to be retrieved (Skinder: see column 1, lines 42-47).
Referring to claim 2, the combination of Skinder and Holmquist (hereafter Skinder/Holmquist) teaches the system of claim 1, comprising the data processing system to: receive a day stamp and a timestamp corresponding to the request (Skinder: see column 23, line 64 – column 24, line 19); map the day stamp to the quantized day value comprising one of a weekday or a weekend [Saturday] (Skinder: see column 23, line 64 – column 24, line 19); and map the timestamp to the quantized time value comprising one of day or night [evening] (Skinder: see column 23, line 64 – column 24, line 19).
Referring to claim 4, the combination of Skinder and Holmquist (hereafter Skinder/Holmquist) teaches the system of claim 1, wherein the timestamp corresponding to the request is a time at which the request is identified by the data processing system (Skinder: see column 23, line 64 – column 24, line 28).
Referring to claim 5, Skinder/Holmquist teaches the system of claim 1, wherein the timestamp corresponding to the request is a time indicated in the request at which a multimedia content item is to be played (Skinder: see column 23, line 64 – column 24, line 28 – Request includes time criterion).
Referring to claim 6, Skinder/Holmquist teaches the system of claim 1, comprising the data processing system to: populate the multi-dimensional matrix with the plurality of signals based on historical network activity information associated with each of the plurality of signals (Holmquist: see [0159] - The matrix includes historical utilization information).
Referring to claim 7, Skinder/Holmquist teaches the system of claim 1, comprising the data processing system to: generate at least one of the one or more values based on a moving average (Holmquist: see [0121] – average use).
Referring to claim 8, Skinder/Holmquist teaches the system of claim 1, wherein the plurality of signals comprise at least one of:
a preference for one or more applications to provide the multimedia content items;
a preference for a transaction type (Skinder: see column 18, lines 13-62);
a preference for a media consumption mode;
a preference for a media consumption duration; and
a preference for a media type.
Referring to claim 9, Skinder/Holmquist teaches the system of claim 8, comprising the data processing system to: determine the preference for the media consumption duration based on device activity associated with one or more devices associated with an account associated with the computing device, the one or more devices in communication with the data processing system (Skinder: see column 18, lines 13-62).
Referring to claim 10, Skinder/Holmquist teaches the system of claim 8, comprising the data processing system to: generate a two-by-two matrix for each of the plurality of signals based aggregating historical data over a predetermined time interval (Holmquist: see [0159]).
Referring to claim 11, Skinder/Holmquist teaches the system of claim 1, comprising the data processing system to: generate a two-by-two matrix for each of the plurality of signals based on historical information for each of the plurality of signals (Holmquist: see [0159]).
Referring to claim 13, Skinder/Holmquist teaches the system of claim 1, comprising the data processing system to: generate a two-by-two matrix for each of the plurality of signals based on a machine learning technique (Holmquist: see [0056] and [0159]).
Referring to claim 14, Skinder discloses a method of querying data structures to manage loading time of multimedia content, comprising: 
receiving, via an interface [interface module 322] of a data processing system [digital assistant system 300] comprising a digital assistant component [digital assistant 326] executed by one or more processors, data packets comprising an input audio signal [commands and/or inputs from a user; speech input] detected by a sensor [microphone] of a computing device [user device] (see Fig 1; Fig 3A; column 10, lines 52-55; and column 11, lines 31-36); 
parsing, by a natural language processor component [combination of STT processing module 330 and natural language processing Module 332] of the digital assistant component (see Fig 3A), the input audio signal [speech input] to identify a request (see column 11, line 55 – column 12, line 6 and column 12, lines 12-30 – The speech-to-text processing module 330 receives speech input (e.g., a user utterance captured in a voice recording) through I/O processing module 328. The speech-to-text processing module 330 uses various acoustic and language models to recognize the speech input as a sequence of phenomes, and ultimately, a sequence of words or tokens.); 
identify, by a query generator [modules of the digital assistant] executed by the digital assistant, responsive to the request, a quantized day value and a quantized time value corresponding to the request (see column 17, line 58 – column 18, line 12 and column 23, line 64 – column 24, line 19 and column 27, lines 3-27 – the time window includes a time and a day); 
retrieving, by the digital assistant via a lookup in a data structure [calendar/schedule] one or more values for each a plurality of signals for the quantized day value and the quantized time value (see column 27, line 28 – column 28, line 25 and Fig 4A, steps 404-410 – retrieving which schedule items are particularly relevant to the search request); 
generating, by the digital assistant, a query with the one or more values for each of the plurality of signals retrieved (see column 15, lines 26-57; column 29, line 40 – column 30, line 32; and Fig 4A, item 420 – augment the search request based on information contained in at least one of the identified schedule items); 
applying, by the digital assistant, the query to a multimedia content data structure [selection domain] to identify, in response to the query, a plurality of multimedia content items that match the plurality of signals (column 2, lines 1-12 and Fig 4A, step 424); and 
providing, by the digital assistant, to the computing device, for presentation via a graphical user interface rendered by the computing device, an indication of the plurality of multimedia content items [movies for example] that match the one or more values for each of the plurality of signals for the quantized day value and the quantized time value retrieved (see 4A, step 426; column 19, lines 52-61; and column 21, lines 12-33 – present the search results to the user).
Skinder teaches using the quantized day and time value to retrieve information from a schedule.  Therefore, Skinder fails to explicitly teach a multi-dimensional matrix structure.  Holmquist teaches tracking and storing information, including the concept of 
a multi-dimensional matrix data structure [utilization table 1406] with the quantized day value [days of the week] and quantized time value [times of day], one or more values for each a plurality of signals for the quantized day value and the quantized time value, a first dimension of the multi-dimensional matrix data structure having quantized days [days of the week] and a second dimension of the multi-dimensional matrix data structure having quantized times [times of day] (see [0159]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the matrix data structure of Holmquist to store the schedule data of Skinder and then to retrieve the data of Skinder from the matrix.  One would have been motivated to do so in order to provide a system in which user intent can be quickly retrieved to augment a search since a matrix is a structure that can provide a quick manner in which for the information about a user to be retrieved (Skinder: see column 1, lines 42-47). 
Referring to claim 15, Skinder/Holmquist teaches the method of claim 14, comprising:
receiving a day stamp and a timestamp corresponding to the request (Skinder: see column 23, line 64 – column 24, line 19);
mapping the day stamp to the quantized day value comprising one of a weekday or a weekend (Skinder: see column 23, line 64 – column 24, line 19); and

Referring to claim 17, Skinder/Holmquist teaches the method of claim 14, wherein the timestamp corresponding to the request is a time at which the request is identified by the data processing system (Skinder: see column 23, line 64 – column 24, line 28).
Referring to claim 18, Skinder/Holmquist teaches the method of claim 14, comprising: populating the multi-dimensional matrix with the one or more values for each of the plurality of signals based on historical network activity information associated with each of the plurality of signals (Holmquist: see [0159] - The matrix includes historical utilization information).
Referring to claim 19, Skinder/Holmquist teaches the method of claim 14, wherein the plurality of signals comprise at least one of:
a preference for one or more applications to provide the multimedia content items;
a preference for a transaction type (Skinder: see column 18, lines 13-62);
a preference for a media consumption mode;
a preference for a media consumption duration; and
a preference for a media type.
Referring to claim 20, Skinder/Holmquist teaches the method of claim 14, comprising: the data processing system to determine the preference for the media consumption duration based on device activity associated with one or more devices associated with an account associated with the computing device, the one or more devices in communication with the data processing system (Skinder: see column 18, lines 13-62).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 10,572,476 to Skinder in view of US PGPub 2019/0340564 to Holmquist et al as applied to claim 11 above, and further in view of US Patent No 5,559,940 to Hutson (hereafter Hutson).
Referring to claim 12, Skinder/Holmquist fails to explicitly disclose the further limitation of combine the two-by-two matrix for each of the plurality of signals to generate a three-dimensional matrix.  Hutson teaches combine the two-by-two matrix for each of the plurality of signals to generate a three-dimensional matrix (see column 2, lines 13-28).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the concatenation process of Hutson to combine the matrices of Skinder.  One would have been motivated to do so since concatenation is a basic matrix math calculation.

Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2017/0068643 to Shamir et al – converts timestamps to morning, afternoon, evening or night  (see [0035])
US PGPub 2017/0208134 to Grauch – preferences based on time of week and time of day (see [0042])

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167